IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Commonwealth of Pennsylvania                   :
                                               :
                v.                             :    No. 776 C.D. 2020
                                               :    Submitted: May 21, 2021
James Edward Burkholder,                       :
                Appellant                      :

BEFORE:                HONORABLE MARY HANNAH LEAVITT, Judge
                       HONORABLE MICHAEL H. WOJCIK, Judge
                       HONORABLE ELLEN CEISLER, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE LEAVITT                                              FILED: November 19, 2021

                James Edward Burkholder appeals an order of the Court of Common
Pleas of Lancaster County (trial court), which dismissed Burkholder’s summary
appeal due to his failure to appear at the scheduled trial de novo. Upon review, we
vacate the trial court’s order and remand for further proceedings by the trial court
consistent with this opinion.
                On April 13, 2020, Burkholder filed a summary appeal for three
citations issued by the Pennsylvania Dog Warden for (1) failing to maintain accurate
records for dogs in the kennel, (2) unlawful interference with law enforcement, and
(3) knowingly making false statements, in violation of Sections 207(c), 401(c), and
801 of the Dog Law,1 3 P.S. §§459-207(c), 459-401(c), and 459-801.
                On July 7, 2020, the trial court held a trial de novo. Burkholder did not
attend the trial. The transcript of the proceeding provides, in pertinent part:




1
    Act of December 7, 1982, P.L. 784, No. 225, as amended.
             [Commonwealth]: Commonwealth of Pennsylvania versus
             James Burkholder, Summary Appeal Docket 108 of 2020.
             This is the date and time set aside for a summary appeal hearing
             on the three citations against Mr. Burkholder. He has not
             appeared this afternoon. I am asking that due to his absence that
             the summary appeal be dismissed and the sentence of the
             Magisterial District Court be reinstated.
             I will note that service was made on June 19th to Mr. Burkholder
             at his address. He did sign for the letter from our office, which
             would have given him the date and time of the hearing.

             [Trial Court]: I have copy of the notice that was sent to a Mr.
             Burkholder dated June 17th and filed in the Clerk of Court’s
             Office notifying him of the date, time and place of the hearing on
             the appeal he filed from the Magisterial District Judge. He has
             failed to appear today, therefore, his appeals are dismissed. The
             ruling and judgment of the Magisterial District Court is
             reinstated.

Certified Record (C.R.), Item 14, at 2. The same day, the trial court issued a “form”
order in which it checked the box that stated: “Appeal Dismissed\[District Judge]
Sentence Reinstated\[Defendant] Failed to Show[.] Rule 462D.” C.R., Item 5.
             Days later, the trial court received a letter from Burkholder, dated and
postmarked July 6, 2020. The letter stated: “I am writing to request a continuance
for the scheduled hearing as I am out of the state for the rest of the month of July on
vacation.” C.R., Item 7. The trial court treated the letter as a motion for continuance.
The Commonwealth, in response, submitted a certified mail return receipt showing
that Burkholder signed for the hearing notice on June 19, 2020, at 10:58 a.m.
             By memorandum opinion and order dated July 14, 2020, the trial court
denied Burkholder’s motion as untimely for the stated reason that Burkholder had
ample time to request a continuance but did not do so until July 6, 2020, which the
trial court could not have received before the July 7, 2020, hearing, and no emergent
                                           2
circumstances were present to excuse his tardiness. Trial Court Op., 7/14/2020, at
2; C.R., Item 8, at 2.
              On August 6, 2020, Burkholder filed a petition to vacate the trial court’s
July 7, 2020, order2 and a notice of appeal to this Court. The trial court considered
Burkholder’s concise statement of errors complained of on appeal and adopted its
July 14, 2020, memorandum opinion and order as its PA. R.A.P. 1925(a) opinion.
              On appeal,3 Burkholder argues that the trial court erred in dismissing
his appeal without ascertaining “when and how” the hearing notice was sent to him.
Burkholder Brief at 8. Burkholder alleges that he did not sign the certified mail
return receipt and did not know who signed it. He had been in California from June
through July of 2020, and there was no one home at the time who would have signed
for the mail. On July 1, 2020, Burkholder was notified by his son in Pennsylvania
that a notice for the July 7, 2020, hearing “had been received.” Burkholder Brief at
10. On July 6, 2020, Burkholder asked his son to send a request to the trial court for
a continuance of the hearing. Burkholder explains that the letter was mailed on July
6, 2020, because “[c]ourts and most government offices were closed on Friday July
3 for the 4th of July Holiday. July 4 was a Saturday. July 5 was a Sunday.” Id.
              The Commonwealth responds that the trial court properly dismissed
Burkholder’s summary appeal under Pennsylvania Rule of Criminal Procedure
462(D), PA. R.CRIM.P. 462(D). Burkholder’s absence from the hearing was without
good cause, and despite having actual notice of the hearing by July 1, 2020,
Burkholder failed to timely seek a continuance.


2
 The trial court did not rule on the petition to vacate.
3
  On review of a trial court’s determination on appeal from a summary conviction, this Court
determines whether there has been an error of law or whether the trial court has abused its
discretion. Commonwealth v. Spontarelli, 791 A.2d 1254, 1255 n.2 (Pa. Cmwlth. 2002).
                                             3
                 We begin our review with Pennsylvania Rule of Criminal Procedure
462, which governs a trial de novo following the appeal of a summary conviction.
It provides in pertinent part:

                 (A) When a defendant appeals after the entry of a guilty plea or
                 a conviction by an issuing authority in any summary proceeding,
                 upon the filing of the transcript and other papers by the issuing
                 authority, the case shall be heard de novo by the judge of the
                 court of common pleas sitting without a jury.

                                                      ***
                 (D) If the defendant fails to appear, the trial judge may dismiss
                 the appeal and enter judgment in the court of common pleas on
                 the judgment of the issuing authority.

PA. R.CRIM.P. 462 (emphasis added). The explanatory comment to Rule 462
provides the following with respect to Paragraph (D):

                 Paragraph (D) makes it clear that the trial judge may dismiss a
                 summary case appeal when the judge determines that the
                 defendant is absent without cause from the trial de novo. If the
                 appeal is dismissed, the trial judge should enter judgment and
                 order execution of any sentence imposed by the issuing authority.

PA. R.CRIM.P. 462, COMMENT (emphasis added).
                 Accordingly, before a summary appeal may be dismissed, “the trial
court must ascertain whether the absentee defendant had adequate cause for his
absence.” Commonwealth v. Dixon, 66 A.3d 794, 796 (Pa. Super. 2013). Failure to
do so constitutes reversible error.4 Commonwealth v. Mesler, 732 A.2d 21, 25 (Pa.

4
    This places the trial court in an awkward position. As the Superior Court explained in Dixon:
          The problem that arises in these types of cases is that, for a quite obvious reason,
          trial courts often dismiss the appeals without inquiring into whether the absentee
          defendant had good cause: the person who could offer cause for the absence is the
          absent defendant himself. In other words, there is no one present in the courtroom
                                                  4
Cmwlth. 1999). In the event that good cause is established, the defendant is entitled
to a new trial. Commonwealth v. Marizzaldi, 814 A.2d 249, 252-53 (Pa. Super.
2002).
               This Court has set forth the following standard for setting aside a
dismissal under PA. R.CRIM.P. 462(D):

               [A]n appellant, seeking to set aside a dismissal under Rule
               462(D) for failure of a common pleas court to make the necessary
               good cause determination, must establish the following: (1) that
               the appealed order was issued pursuant to Rule 462(D); (2) that
               there is nothing in the original record to indicate that the trial
               court made the necessary inquiry or determination of good cause
               for nonappearance prior to entry of the final appealable order;
               and (3) that either (a) the record on appeal shows that the trial
               court failed to consider reasons advanced for the nonappearance
               that may amount to good cause for the defendant’s
               nonappearance, or (b) the defendant advances a justification for
               his nonappearance on appeal that, if credited by the common
               pleas court on remand, may amount to good cause for the
               defendant’s nonappearance—i.e., that the nonappearance was
               not voluntary. If these elements are established, this Court will
               vacate the common pleas court’s order and remand the matter for
               the good cause determination required by Rule 462(D).

Commonwealth v. Simms, 198 A.3d 500, 507 (Pa. Cmwlth. 2018).



        whom the trial judge can question regarding the reasons for the absence. Moreover,
        pursuant to [Pennsylvania Rule of Criminal Procedure] 720(D), a defendant in a
        summary appeal case is not permitted to file post-sentence motions. The trial court
        cannot question an absent defendant regarding the cause of the absence, and the
        defendant cannot file post-sentence motions to explain the absence.
Dixon, 66 A.3d at 796-97.
        As a consequence, where a trial court grants a motion to dismiss for nonappearance at the
time of the scheduled hearing, whether a defendant had good cause not to appear is often raised
for the first time on appeal to either this Court or to the Superior Court. Commonwealth v. Simms,
198 A.3d 500, 503-04 (Pa. Cmwlth. 2018).
                                                5
             In Simms, the trial court dismissed the defendant’s summary appeal
under PA. R.CRIM.P. 462(D) when she did not appear at the scheduled trial. On
appeal to this Court, the defendant asserted that she did not attend the hearing
because of the deaths of several relatives. This Court vacated the trial court’s order
and remanded the matter with the direction that the trial court determine whether the
defendant had good cause for her failure to appear at the trial and, if so, to hold a
new trial de novo. Although the defendant’s proffered explanation lacked “the level
of detail” we preferred, we decided to “leave it to the trial court on remand to assess
the veracity and details of the allegations in order to determine whether [the
defendant’s] absence from the trial de novo was not voluntary.” Simms, 198 A.3d at
508. We rejected the Commonwealth’s contention that the defendant had to submit
an affidavit to this Court to support her claim that her absence from the trial was
involuntary. We explained:

             Rather than require the submission of affidavits on appeal and
             engaging in fact finding, we will instead first look to the original
             record to determine whether the defendant or the defendant’s
             representative advanced some basis on which the common pleas
             court could have found good cause, but that the common pleas
             court failed to consider. Alternatively, and in the absence of such
             record evidence, we will consider averments of good cause in the
             defendant’s brief on appeal, but only for purposes of determining
             whether, if true, the defendant may be entitled to a new trial de
             novo.

Id. (emphasis added).




                                           6
               In Commonwealth v. Shoaf (Pa. Cmwlth., No. 868 C.D. 2014, filed
February 20, 2015) (unreported),5 an elderly defendant appealed the trial court’s
dismissal of her summary appeal under PA. R.CRIM.P. 462(D), arguing that her son
notified the trial court that she could not attend the trial de novo due to her
hospitalization on the date of the trial. The transcript of the trial court proceeding
confirmed the defendant’s claim that her son informed the trial court of her
hospitalization. Nevertheless, the trial court made no inquiry or finding as to
whether the defendant had good cause for her nonappearance. This Court vacated
the trial court’s order and remanded the matter for a hearing to determine whether
the defendant had good cause for her failure to appear at the scheduled hearing. In
doing so, we rejected the Commonwealth’s suggestion that the defendant’s
hospitalization did not amount to good cause because she could have sought a
continuance in advance of the hearing. We reasoned:

               Hypothetically speaking, [the defendant] could have been
               admitted to the hospital shortly before commencement of the
               hearing, thus rendering it infeasible for her to seek a continuance
               in advance of the hearing, as the Commonwealth suggests. The
               lack of a record concerning the circumstances surrounding [the
               defendant’s] purported hospitalization renders a remand
               necessary for a determination of whether [the defendant] had
               cause for her absence at the hearing.

Shoaf, slip op. at 3 n.7.
               By contrast, in Commonwealth v. Akinsanmi, 55 A.3d 539 (Pa. Super.
2012), the defendant appealed the trial court’s entry of judgment against her in
absentia pursuant to PA. R.CRIM.P. 462(D). On appeal, the defendant contended

5
  Section 414(a) of the Commonwealth Court Internal Operating Procedures, 210 Pa. Code
§69.414(a), provides that an unreported panel decision of this Court issued after January 15, 2008,
may be cited for its persuasive value.
                                                7
that she missed the trial de novo because she was out of town, attending a research
conference. The defendant did not explain why she did not seek a continuance given
the scheduled conflict with her hearing. The Superior Court affirmed the trial court
and held that the defendant did not present good cause for her failure to appear for
the hearing.     The purported schedule conflict was not involuntary or due to
unforeseen circumstances. Id. at 541.
               Here, the record shows that the trial court took note that the hearing
notice was sent via certified mail to Burkholder’s address on June 19, 2020, and the
mail return receipt showed Burkholder’s signature. The trial court also considered
Burkholder’s letter sent on July 6, 2020, which stated that Burkholder would be “out
of the state for the rest of the month of July on vacation.” C.R., Item 7. By
memorandum opinion and order of July 14, 2020, the trial court opined that
Burkholder’s absence for a vacation did not amount to good cause. However, unlike
Akinsanmi, where the defendant knew of the schedule conflict but did nothing,
Burkholder avers that he was in California at the time the hearing notice was mailed
to his Pennsylvania residence.6 Burkholder claims that he did not sign the certified
mail return receipt, and there was no one home at the time who would have signed
for the mail. But for his son’s notification on July 1, 2020, Burkholder would not
have had any knowledge of the scheduled hearing. While Burkholder did not
immediately request a continuance upon learning of the hearing but waited for five
days, this does not negate Burkholder’s claim that he had been out of state; did not




6
 Pennsylvania Rule of Criminal Procedure 576(B)(2)(e) provides that service on an unrepresented
party may be accomplished by “certified, registered, or first-class mail addressed to the party’s
place of residence, business, or confinement[.]” PA. R.CRIM.P. 576(B)(2)(e). Rule 576(B)(2)(e)
does not require personal service on a pro se defendant.
                                               8
receive the hearing notice before he travelled out of state; and was unable to attend
the hearing.7
                In sum, on appeal to this Court, Burkholder advances a reason for his
nonappearance that, if credited by the trial court on remand, amounts to good cause
for his nonappearance, i.e., that the nonappearance was not voluntary. Simms, 198
A.3d at 507. Accordingly, we vacate the order of the trial court and remand the
matter for the trial court to determine whether Burkholder had good cause for his
failure to appear at the July 7, 2020, trial de novo and, if so, to hold a new trial.

                                 ____________________________________________
                                 MARY HANNAH LEAVITT, President Judge Emerita




7
  We reject Burkholder’s contention that his request for a continuance was “effective as of the date
[the letter was] postmarked.” Burkholder Brief at 10-11. In support, Burkholder cites the prisoner
mailbox rule. Id. at 11. Under the prisoner mailbox rule, a prisoner’s pro se appeal is deemed
filed at the time it is given to prison officials or put in the prison mailbox. Kittrell v. Watson, 88
A.3d 1091, 1096 (Pa. Cmwlth. 2014). The prisoner mailbox rule does not apply in the instant
matter because Burkholder is not a prisoner.
                                                  9
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Commonwealth of Pennsylvania             :
                                         :
            v.                           :   No. 776 C.D. 2020
                                         :
James Edward Burkholder,                 :
                Appellant                :



                                   ORDER

            AND NOW, this 19th day of November, 2021, the order of the Court of
Common Pleas of Lancaster County (trial court), dated July 7, 2020, in the above-
captioned matter is VACATED, and the matter is REMANDED to the trial court for
further proceedings consistent with the accompanying opinion.
            Jurisdiction relinquished.


                           ____________________________________________
                           MARY HANNAH LEAVITT, President Judge Emerita